Title: From Thomas Jefferson to Julian Ursin Niemcewicz, 1 June 1798
From: Jefferson, Thomas
To: Niemcewicz, Julian Ursin


          
            Dear Sir
            Philadelphia June 1. 98.
          
          Your favor of the 27th. came to hand last night, and my occupations of the day have been so incessant as to leave me but a short moment to answer in time for the post. as far as I have heard there is not the [smallest suspicion] here but that our friend is gone to Virginia. it is fortunate for me; for of all men living I am the most awkward at parrying interrogatories which are not to be answered directly. mr Gahn took some letters to G.K. from the post office & brought them to me. I opened them in his presence, found one for you, delivered it to him according to your desire, & I hope you have recieved it from him. I resealed the letters and they will go off by mr Volney the day after tomorrow. I think it probable I shall leave this place within a fortnight or three weeks. I shall therefore hope to see you either here on your way to Boston, or at the Federal city on my way to Virginia and that in the course of the summer you will be able to pass some time with me at Monticello, where I will endeavor to have a gite of some sort for you. the news from Europe by the packet is that the [French] on the channel are in motion & England under an awful impression of their danger. Ireland too on the brink of a convulsion. about the last of this month we may expect to hear of great events, but to which party favorable is not for us to predetermine. I inclose you the sum of two hundred dollars according to desire. I had them procured in Baltimore & Alexandria bills which I expected would suit you best. I would caution you however to change there any surplus of them which may remain on your hands as they do not pass readily on this side Baltimore. I am with great esteem Dear Sir
          Your friend & servt
          
            Th: Jefferson
          
        